Charles Morgan, plaintiff in error, *Page 388 
was convicted of the crime of selling intoxicating liquor, and was on January 17, 1910, sentenced to be confined in the county jail for a period of 30 days and pay a fine of $100 and costs, and that he be further confined until the same is satisfied according to law. From such judgment an appeal was taken by filing in this court on September 9, 1910, petition in error with case-made. Plaintiff in error, on August 1st, by his attorney of record, moved in open court to dismiss said appeal, which motion is sustained, and said appeal is accordingly dismissed, and the cause remanded to the county court of Ottawa county, with direction to enforce the judgment and sentence.